 Case 3:21-cv-00162-HES-MCR Document 1 Filed 02/17/21 Page 1 of 5 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


NATALIE GRINDLE-POMPEO,
    PLAINTIFF,
                                                Case No.:
v.

PRINCIPAL LIFE INSURANCE
COMPANY, a foreign corporation,
     DEFENDANT.
_______________________________/


                  COMPLAINT FOR DISABILITY BENEITS

      Plaintiff, Natalie Grindle-Pompeo, by and through her undersigned attorney,

sues Defendant, Principal Life Ins. Co., a foreign corporation, and says:

      1.     Plaintiff’s claim is brought pursuant to the Employee Retirement

Income Security Act, 29 U.S.C. § 1001, et. seq.

      2.     Plaintiff's employer provided for the benefit of Plaintiff, a Florida

resident and Plan participant, a long term disability (LTD) Plan. A copy of the Plan

(policy) is attached and incorporated herein.

      3.     Defendant, a foreign corporation authorized to and transacting

business in the state of Florida, is the named fiduciary and claims’ administrator to

whom all duties and responsibilities of claims and appeals administration have

been delegated.



                                         -1-
 Case 3:21-cv-00162-HES-MCR Document 1 Filed 02/17/21 Page 2 of 5 PageID 2




      4.     Plaintiff became disabled on or about 5/28/10 as a result of chronic

pain due to progressive spinal degeneration, migraines and severe G.I. symptoms

including nausea, pain and vomiting; Defendant acknowledged Plaintiff’s

disability and entitlement to LTD and Waiver of Life Insurance Premium benefits

and paid benefits through 3/20/20. During this almost 10 year period Defendant

requested Plaintiff submit to an IME and otherwise fully evaluated her disability.

On the basis of the IME which opined that Plaintiff was significantly disabled and

suffered from a progressive condition that would only get worse over time and

other evidence including the opinions of Plaintiff’s treating physicians who fully

supported her claim, Defendant acknowledged Plaintiff’s disability and paid

benefits.

      5.     Defendant denied Plaintiff’s claim and declined to pay further benefits

subsequent to 3/20/20 by letter dated 3/31/20. Defendant based its decision almost

solely on a non-final report of a consulting physician who reached his decision

without reviewing Plaintiff’s current medical records (which Defendant failed to

provide to him). Defendant also based its decision, in part, on a faulty investigation

which incorrectly concluded that Plaintiff was not filling her prescriptions.

      6.     Plaintiff completed a timely appeal on 9/22/20. Plaintiff submitted

with her appeal extensive current medical records from her treating physicians

which Defendant had failed to obtain, records demonstrating she was in fact filling



                                         -2-
 Case 3:21-cv-00162-HES-MCR Document 1 Filed 02/17/21 Page 3 of 5 PageID 3




her prescriptions, reports from her treating physicians (including her chronic pain

and GI doctors) confirming that she was disabled and incapable of working on

anything other than an extremely flexible schedule which would allow her to come

in late or leave early or not work at all should her pain or other symptoms be at a

level which prevented her from performing productive work and a report from a

vocational counselor opining that the limitations imposed by her physicians

prevented her from performing anything other than sheltered employment thereby

rendering her disabled.

      7.     Defendant contacted Plaintiff by letter dated 11/3/20 (written 42 days

following the appeal) advising that it would not be able to complete the appeal

within 45 days and extending the review period by 45 days as authorized by

ERISA.

      8.     On or about December 17, Defendant contacted Plaintiff advising it

could not complete its review timely and requesting an extension. Plaintiff agreed

to extend the 90 day review period (90 days ran on 12/21/20) by 30 days so long as

Defendant would agree to provide the report of its peer review physician to

Plaintiff for review prior to rendering its decision. On 1/31/21 Defendant provided

for review: the report of its physician peer reviewer, a surveillance report and a

transferable skill analysis. Plaintiff submitted comments generally rebutting the

reports on 2/4/21. Approximately one week later, Plaintiff followed up and



                                         -3-
 Case 3:21-cv-00162-HES-MCR Document 1 Filed 02/17/21 Page 4 of 5 PageID 4




requested that Defendant make a decision, noting that it had already exceeded the

review period imposed by ERISA and extended by Plaintiff and confirming that

Plaintiff was not in a position to grant a further extension as she was in need of the

benefits which had been denied for over 10 months. Defendant advised that it

intended to obtain an additional peer review and submit Plaintiff’s comments to the

original peer reviewer. Plaintiff strenuously objected and requested that Defendant

render a decision.

      9.     By failing to complete its review and issue a ruling within the time

period prescribed by ERISA together with the extension granted by Plaintiff,

Defendant has denied Plaintiff’s appeal, by failing to rule within the time

prescribed, without exercising its discretion. Thus, Plaintiff has exhausted her

administrative remedies and is authorized to bring this claim.

      10.    Defendant's denial, should be overturned because: it is wrong; it’s not

supported by substantial medical evidence; it ignores unrefuted medical evidence;

it imposed requirements not imposed by the Plan or ERISA law; it failed to apply

the Plan as written; it’s erroneous on questions of law; Defendant failed to perform

a full and fair review or engage in a principled, diligent evaluation; Defendant

failed to comply with procedures mandated by ERISA; Defendant’s denial was

arbitrary and capricious; the standard of review should be de novo because




                                         -4-
 Case 3:21-cv-00162-HES-MCR Document 1 Filed 02/17/21 Page 5 of 5 PageID 5




Defendant failed to exercise its discretion in reviewing Plaintiff’s appeal;

alternatively, the standard of review is arbitrary and capricious.

      11.    Plaintiff has retained the undersigned attorney and is obligated to him

for reasonable attorney's fees for his services. Plaintiff seeks reasonable attorney’s

fees pursuant to § 29 USC 1132(g).

      WHEREFORE, Plaintiff requests judgment against Defendant for LTD

benefits denied, together with interest, attorney’s fees, and costs.

                                                /s/ Terence J. Kann________
                                                TERENCE J. KANN, P.A.
                                                Florida Bar #286664
                                                5200 NW 43rd St., Ste. 102-507
                                                Gainesville, Florida 32606
                                                Telephone: (352)375-3203
                                                Facsimile: (352)380-0378
                                                Email: tkann@att.net
                                                Attorney for Plaintiff




                                          -5-
